PATTERSON, Presiding Judge.
The appellant, Coleman Jackson, appeals from the circuit court’s denial of his petition for writ of habeas corpus in which he contested his 1971 conviction in Mobile Circuit Court for robbery and the resulting sentence of 10 years’ imprisonment. The circuit court found that because Jackson is not currently serving any sentence based upon this conviction, “any such relief is not subject to habeas corpus.”
This petition was improperly dismissed, because it should have been treated as a petition for post-conviction relief, as mandated by A.R.Cr.P. 32.4. See Wright v. State, 597 So.2d 761 (Ala.Cr.App.1992); Salter v. State, 594 So.2d 249 (Ala.Cr.App.1992).
Therefore, the judgment of the circuit court is reversed, and this cause is remanded to that court with the instruction that the petition be returned to Jackson so that he has the opportunity to amend it to comply with the proper form of a Rule 32 petition, as required by Rule 32.6(a). See Drayton v. State, 600 So.2d 1088 (Ala.Cr.*910App.1992); Nickerson v. State, 597 So.2d 762 (Ala.Cr.App.1992).
REVERSED AND REMANDED.
All Judges concur.